LUMBARD, Circuit Judge,
concurring.
I concur in affirming the judgment of the district court and in vacating that part of the court’s order awarding costs to Centaur and Westchester against Marcella, substantially for the reasons stated by Judge Oakes. I write separately to clarify our disposition of appellant ARP’s counterclaims based on Marcella’s alleged disloyalty.
ARP’s counterclaims had alleged that Marcella’s development of the program “Ready Set Go” while employed by ARP constituted disloyalty and theft of corporate opportunity, and that ARP was therefore entitled to damages based on the program’s full value. Before trial, Judge Stewart dismissed the “Ready Set Go” counterclaim for failure to join indispensible parties; Judge Pollack, however, allowed ARP to assert the counterclaim at trial as an affirmative defense. Accordingly, ARP presented to the jury a theory that ARP had released its claim to “Ready Set Go” as part of the parties’ accord and satisfaction of all their claims against each other. The jury rejected this interpretation of the evidence.
On appeal, ARP has raised for the first time the argument that Marcella’s supposed disloyalty in creating “Ready Set Go” operates as a complete “unclean hands” defense to his claim for commissions. This shift in litigating strategy has the evident purpose of avoiding the jury’s finding, in answer to a special interrogatory, that Marcella has earned and is entitled to quantum meruit in the full amount of his commissions. ARP argues in the alternative that, because Judge Stewart erroneously dismissed its counterclaims before trial, it was hampered in developing the disloyalty defense as a shield to liability and is at least entitled to a new trial.
Regardless of any basis for claiming error in any of the court's rulings involving the assertion of the disloyalty defense, the facts alleged to support it were presented ad nauseam to the jury. The jury disposed of these claims when they found that Marcella was entitled to the full amount of his commissions. The verdict is adequately supported by the evidence.